Military pay; dual compensation restriction; exemption irom restriction; retired pay of officer of Army of tbe United States without component. Opinion 136 Ct. Cl. 686. — Plaintiff, a former officer in the Army of the United States without component, sued to recover disability retired pay withheld under the restrictions of section 212(a) of the Economy Act of 1932, 47 Stat. 406, relating to dual compensation, while he was employed in a civilian Government position. On November 7,1956, the court dismissed plaintiff’s petition seeking to recover such retired pay. 136 Ct. Cl. 686. Eehearing was denied January 16,1957, 'and certiorari denied, 353 U.S. 976. Following the court’s decision in Watman v. United States, 152 Ct. Cl. 769, in which the court expressly overruled its decision in the Leonard case, plaintiff filed his motion to reopen and for relief from judgment under Kule 54(b) (3) and (4) of the Eules of this court. Upon consideration thereof, and defendant’s opposition thereto, the court, on January 12, 1962, denied plaintiff’s motion. On April 11,1962, plaintiff’s petition for writ of certiorari was filed. On October 31,1962, the parties stipulated and agreed that the petition for writ of certiorari be dismissed and the United States Supreme Court ordered the petition dismissed under Eule 60 of the Eules of that Court, 371 U.S. 883.